DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 03/25/2022.
Claims 1-20 are presented for examination. Claims 1-2, 4-10, 13, 15, 17 and 20 have been amended.
Applicant’s amendments to the claims have overcome claim objections set forth in the non-Final Office Action mailed 12/27/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meaning of “a timer node with similar expiration time to the timer node expires first” at line 7 is not clear. The word “similar” is a relative term which renders the claim indefinite. The claim itself does not define the standard for this “similar”; the specification does not provide a standard for ascertaining the requisite degree (like at which kind of difference between the expiration times of the two timer nodes can be considered as similar expiration time and is not similar expiration time, 10% difference or 0.0001 second of time difference), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, examiner interprets this limitation as a timer node with same expiration time to the timer node expires first.

Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 10, Claim 10 is rejected for the same reason set forth in the rejection of Claim 1 above.
Claims 11-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites actions to be performed mentally (like evaluation, judgment, opinion) or with a pen or paper (i.e., the limitations of “determining a counting period of the hardware timer based on … a timer linked list”, “when … traversing the timer node in timer linked list and updating the counting period of the hardware timer” and “a timer node with similar expiration time … also being processed … during the traversing process so that all expired timer nodes in the timer linked list are processed”). Actions performed mentally or with a pen or paper have been found by the courts to be abstract.
Note: the limitation related to a timer node with similar expiration time also being processed and all expired timer node sin the timer linked list are processed can be interpreted as modifying or removing the timer nodes or entries from the linked list or data structure with a pen and paper.
The additional limitations like “an embedded system” and “a processor” (or “by the processor”) are merely the using computer or computing component to implementing the abstract idea. The additional limitations like “a hardware timer”, “a timer linked list” and “counting period of the hardware timer is expired” are merely just generally linking the use of the judicial exception to a particular technical environment or field of use, i.e., timer of the computing device. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG. 
For step 2B analysis of 2019 PEG, such additional limitations are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more.
 
Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, similar as Claim 1, the limitations from each of Claims 2-4 and 6-9 are actions to be performed mentally (like evaluation, judgment, opinion) or with a pen or paper that is to be considered as abstract ideas. In addition, there is no other additional limitations from each of Claims 2-3 and 6-9 to make the corresponding claim as whole to indicate integration of the abstract into a practical application or indicate an inventive concept (the limitation “by the processor” is merely ). Thereby, each of Claims 2-3 and 6-9 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more. 
For Claim 4, except for the “executing a callback function of the current timer node”, all other limitations are considered as actions to be performed mentally (like evaluation, judgment, opinion) or with a pen or paper that is to be considered as abstract ideas. The additional limitations “executing a callback function of the current timer node” is merely citing a generic computer function of executing a coded function by a generic computer device. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 4 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more.
For Claim 5, similar to Claims 1 and 4, the limitations are considered as actions to be performed mentally (like evaluation, judgment, opinion) or with a pen or paper that is to be considered as abstract ideas. There is no other additional limitations from Claim 5 to make the claim as whole to indicate integration of the abstract into a practical application or indicate an inventive concept. Thereby, Claim 5 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding to Claim 10, similar as Claim 1, Claim 10 recites actions to be performed mentally (like evaluation, judgment, and opinion) or with a pen or paper. Actions performed mentally or with a pen or paper have been found by the courts to be abstract.
The additional limitations like “a hardware timer”, “a timer linked list” and “counting period of the hardware timer is expired” are merely just generally linking the use of the judicial exception to a particular technical environment or field of use, i.e., timer of the computing device. Some other additional limitations like “implementation apparatus”, “a processor” and “a memory” are merely uses a computer as a tool to perform an abstract idea. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, such two types of additional limitations are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 11-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. 
In addition, each of Claims 11-19 are rejected for the same corresponding reason set forth in the rejections of Claim 2-9 above (note: similar as Claim 10, the extra additional limitations from each of Claim 11-19 like “processor” is merely uses a computer as a tool to perform an abstract idea).
In addition for Claim 20, similar as Claim 10, Claim 20 recites the limitations are considered as actions to be performed mentally (like evaluation, judgment, opinion) or with a pen or paper that is to be considered as abstract ideas. There is no other additional limitations from Claim 20 to make the claim as whole to indicate integration of the abstract into a practical application or indicate an inventive concept. Thereby, Claim 20 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a low of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of Hsu et al. (US 20060218176 A1, hereafter Hsu).
Bar was cited on the previous office action.
Regarding to Claim 1, Bar discloses: An implementation method of timer, applied in an embedded system including hardware timer and a processor (see [0031]. Also see [0048], it is understood that a SoC in generally is also an embedded system including a processor), comprising:
determining a counting period of the hardware timer by the processor according to expiration time of a timer node expires first in a timer linked list (see [0031]; “a hardware timer may be used to implement a set of a software timers and may be set to expire at the point in time at which the first software timer expires, the first software timer being the software timer in the set that expires first in time” and “The timers 32 in this example are created as data structures inside link lists”. The counting period of a hardware timer is set to expire according to expiration time of a first timer node/item/entry expires first in a timer link list); and
when the counting period of the hardware timer is expired, traversing through the timer node in the timer linked list and updating the counting period of the hardware timer by the processor (see [0031]; “When the timer expires, the hardware timer may be reset and set to expire when the second software timer expires, the second software timer being the software timer in the set that expires first in time after the first software timer. The timers 32 in this example are created as data structures inside link lists” and “Every timer 32 is represented as a data structure and all of the data structure fields (timer attributes) may be queried”. The counting period of the hardware timer is reset or updated based on the second software timer node/item/entry of the timer link list by querying the items/entries of the link list. Note: it is well-known and understood to one with ordinary skill in the art that the method described at [0031] is required to traversing through the timer nodes/items/entries of the timer link list to query and then retrieve the timer attributes information of the second timer node/item/entry in order to reset or update the counting period of the hardware timer).
Bar does not disclose: wherein a timer node with similar expiration time to the timer node expires first in the timer linked list also being processed by the processor during the traversing process so that all expired timer nodes in the timer linked list are processed.
However, Hsu discloses: An implementation method, comprising: wherein an entry with similar expiration time to the entry expires first in the data structure also being processed by the processor during the traversing process so that all expired entries in the data structure are processed (see [0020]; “an index entry corresponding to the record is stored in a “disposition unit” together with index entries associated with records having similar or equivalent expiration dates. As the records expire and are disposed, the “disposition unit” is disposed, thereby allowing disposition of only those index entries associated with records that have been disposed”, emphasis added. Also see [0015]; “The path to an index entry includes the sequence of tree nodes beginning at the root that are traversed to locate the index entry”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of expired timer node at the timer linked list from Bar by including processing entries having similar or same expiration time at a data structure together when traversing the data structure from Hsu, and thus the combination of Bar and Hsu would disclose the missing limitation from Bar, since it would provide a mechanism processing multiple expired entries or nodes at the data structure together to avoid modifying the data structure too many time via processing expired entries one by one (see [0020] from Hsu).

Regarding to Claim 10, Claim 10 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, the rejection of Claim 10 is incorporated and further the combination of Bar and Hsu discloses: wherein the processor is further configured to: update the counting period of the hardware timer according to an expiration time of a timer node next to the timer node expires first in the timer linked list (see [0031] from Bar; “When the timer expires, the hardware timer may be reset and set to expire when the second software timer expires, the second software timer being the software timer in the set that expires first in time after the first software timer. The timers 32 in this example are created as data structures inside link lists”, emphasis added).

Claims 2-3, 6-9, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of Hsu et al. (US 20060218176 A1, hereafter Hsu) and further in view of Chen et al. (CN 101840353 A-IDS recorded, hereafter Chen. English translation provided by ProQuest Dialog and cited as NPL reference at PTO-895).
Bar and Chen were cited on the previous office action.

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Bar and Hsu does not disclose: wherein the updating the counting period of the hardware timer by the processor comprises:
determining whether the timer linked list is empty by the processor and,
if the timer linked list is empty, updating the counting period of the hardware timer with a maximum counting period of the hardware timer by the processor;
if the timer linked list is not empty, obtaining the expiration time of the timer node expires first in the timer linked list and current system time by the processor;
determining whether a time interval between the expiration time of the timer node expires first and the current system time is greater than the maximum counting period of the hardware timer by the processor and,
if the time interval is greater than the maximum counting period of the hardware timer, updating the counting period of the hardware timer with the maximum counting period of the hardware timer by the processor;
if the time interval is less than or equal to the maximum counting period of the hardware timer, updating the counting period of the hardware timer with the time interval by the processor.
 However, Chen discloses: wherein the updating the counting period of the hardware timer by the processor comprises:
determining whether the timer linked list is empty by the processor and, if the timer linked list is empty, updating the counting period of the hardware timer with a maximum counting period of the hardware timer by the processor; if the timer linked list is not empty, obtaining the expiration time of the timer node expires first in the timer linked list and current system time by the processor (see [0004]; “Step4: judge whether the delay task list is empty, if the exit timer interrupt is empty, return step1 contrary to continue” and “Step1: when the timer is interrupted, the system time recording at this moment; Step2: of each task to the operating system needs to be performed in ascending order at all times arranged delay task linked list, the linked list head time and needs to carry out the task of comparing the system time”, emphasis added. If the task related timer linked list is not empty, then obtaining the current system time and the timer information of first node/item/entry of the timer linked list to compare such two timing information. Also see [0006], [0011]-[0012] for the timing information of the timer linked list. Note: this claim is a method claim which contains conditional language. based on MPEP 2111.04, the BRI of this particular limitation only requires one of the condition to be occurred or performed, i.e., examiner can reject only one of the timer linked list is empty or the timer linked list is not empty instead of both. For this particular limitation, examiner selects to reject the limitations related to the timer linked list is not empty);
determining whether a time interval between the expiration time of the timer node expires first and the current system time is greater than the maximum counting period of the hardware timer by the processor (see [0004]; “on the contrary the linked list head needs to be performed by the task of the system time of the time, as the task of chain meter the difference delay time; Step3: if the delay time is greater than the maximum cycle timer is set”, emphasis added) and,
if the time interval is greater than the maximum counting period of the hardware timer, updating the counting period of the hardware timer with the maximum counting period of the hardware timer by the processor; if the time interval is less than or equal to the maximum counting period of the hardware timer, updating the counting period of the hardware timer with the time interval by the processor (see [0004]; “if the delay time is greater than the maximum cycle timer is set, then the maximum period for the next task of setting the timer interrupt period; if the delay time is less than timer setting the maximum period, then the delay time as the next task of the timer interrupt period”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the updating of hardware timer value via timing information of timer link list from the combination of Bar and Hsu by including updating timer value via timing information of timer link list from Chen, since it would provide a mechanism of updating the hardware timer dynamically to reduce the unnecessary expense/overhead of system time maintenance when system is idle and improving timing accuracy (see [0007] from Chen).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Bar and Hsu does not disclose: wherein each timer node in the timer linked list is sorted according to their expiration time.
However, Chen discloses: wherein each timer node in the timer linked list is sorted according to their expiration time (see [0004]-[0006], [0009] and [0011]; “The linked list is because of delay in task needs to be performed in accordance with each task are arranged in ascending order at all times, therefore, linked list head the time delay of the time task needs to be performed in all delay task is the minimum time”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the updating of hardware timer value via timing information of timer link list from the combination of Bar and Hsu by including updating timer value via timing information of timer link list from Chen, since it would provide a mechanism of updating the hardware timer dynamically to reduce the unnecessary expense/overhead of system time maintenance when system is idle and improving timing accuracy (see [0007] from Chen).

Regarding to Claim 6, the rejection of Claim 3 is incorporated and further the combination of Bar, Hsu and Chen discloses: wherein the method further comprises: 
inserting a new timer node into the timer linked list by the processor (see [0009] from Chen; “inserting into work of the link table is, beginning from the linked list”; emphasis added); and 
when the new timer node is the first timer node in the timer linked list, updating the counting period of the hardware timer by the processor (see [0031] from Bar and [0009] from Chen; “a hardware timer may be used to implement a set of a software timers and may be set to expire at the point in time at which the first software timer expires, the first software timer being the software timer in the set that expires first in time” and “the linked list head time and needs to carry out the task of comparing the system time”. The initial hardware timer needs to be related to the first timer node/item/entry in the timer linked list, and thus the counting period of the hardware timer is well-known and understand to be updated if the new timer node inserted becomes a first timer node in the timer linked list to be expired).

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further the combination of Bar, Hsu and Chen discloses: wherein the inserting a new timer node into the timer linked list by the processor comprises: 
obtaining a timing duration of a timer node to be created and current system time by the processor (see [0006] from Chen; “each task there is a block in the variable representing the time of the task needs to be performed, when the task delay time need, with the present time of system tasks require delay time, a time of the task needs to be performed, then the task needs to be performed in accordance with the precedence order of the task list to the delay is inserted”, emphasis added);
calculating expiration time of the timer node to be created according to the timing duration of the timer node to be created and the current system time by the processor (see [0006] from Chen; “when the task delay time need, with the present time of system tasks require delay time, a time of the task needs to be performed”); and 
inserting the timer node to be created as a new timer node into the timer linked list according to the expiration time of the timer node to be created by the processor (see [0006] and [0009] from Chen; “each task there is a block in the variable representing the time of the task needs to be performed, when the task delay time need, with the present time of system tasks require delay time, a time of the task needs to be performed, then the task needs to be performed in accordance with the precedence order of the task list to the delay is inserted”. The expiration time of the node/item/entry to be added/created to the linked list is obtain/calculated, the insertion of such node/item/entry to be added/created is based on comparing the expiration times of the nodes/items/entries to the expiration time of the node/item/entry to be added/created).

Regarding to Claim 8, the rejection of Claim 3 is incorporated and further the combination of Bar, Hsu and Chen discloses: wherein the method further comprises:
when a software timer is turned off, deleting a timer node corresponding to the turned off software timer from the timer linked list by the processor (see [0031] from Bar and [0004] and [0009] from Chen; “the first software timer being the software timer in the set that expires first in time” and “if the linked list of the need to carry out the tasks of the head is less than or equal to the system time of the time, the task of the linked list head removed”); and 
when the deleted timer node is a first node in the timer linked list, updating the counting period of the hardware timer by the processor (see [0031] from Bar, [0009] and [0012] from Chen; “the first software timer being the software timer in the set that expires first in time”, “Operation is moved out of the link table, linked list head pointer variable pointing to the next task of the link table” and “A of the task needs to be performed at this time is less than or equal to the present time of system time, out of the time-delay task list, task become B 1st delay task in the task list, the task need to implement B also need to delay the time of 20ms, the value of the setting timer 20ms”, emphasis added).

Regarding to Claim 9, the rejection of Claim 1 is incorporated, the combination of Bar and Hsu does not disclose: when the counting period of the hardware timer is expired and before the traversing through the timer node in the timer linked list by the processor, the method further comprises: updating system time with the expiration time of the counting period of the hardware timer.
However, Chen discloses: when the counting period of the hardware timer is expired and before the traversing through the timer node in the timer linked list by the processor, the method further comprises: updating system time with the expiration time of the counting period of the hardware timer (see [0009]; “the when the timer timing cycle, first of all maintenance system time, system time by a variable to record, each time the timing time, the variable timing of the time. Then inquiry time delay task linked list”. When the counting period of the timer is expired, the system time is updated to count or add the duration of the counting period of the timer, then performing the operations on the timer linked list).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the updating of hardware timer value via timing information of timer link list from the combination of Bar and Hsu by including process of updating the system time first when the hardware timer is expired and before performing operations on the timer linked list to update the hardware timer from Chen, since it would provide a mechanism of updating the hardware timer dynamically to reduce the unnecessary expense/overhead of system time maintenance when system is idle and improving timing accuracy (see [0007] from Chen) .

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 16, the rejection of Claim 12 is incorporated and further Claim 16 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 17, the rejection of Claim 16 is incorporated and further Claim 17 is a system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 18, the rejection of Claim 12 is incorporated and further Claim 18 is a system claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 19, the rejection of Claim 10 is incorporated and further Claim 19 is a system claim corresponds to method Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of in view of Hsu et al. (US 20060218176 A1, hereafter Hsu) and Chen et al. (CN 101840353 A-IDS recorded, hereafter Chen. English translation provided by ProQuest Dialog and cited as NPL reference at PTO-895) and further in view of He et al. (US PGPUB 20130061017 A1, hereafter He).
Bar, Chen and He were cited on the previous office action. 

Regarding to Claim 4, the rejection of Claim 3 is incorporated and the combination of Bar, Hsu and Chen discloses: wherein the traversing through the timer node in the timer linked list and updating the counting period of the hardware timer by the processor comprises:
setting a first timer node in the timer linked list to be a current timer node (see [0009] from Chen; “the task of the present is inserted into the linked list of pointer variable pointing to the next task, the task of the find the next a task is inserted into the linked list pointer variable pointing to the tasks of the current”, emphasis added), and performing traversing operation on the current timer node by the processor, the traversing operation comprising:
obtaining current system time by the processor (see [0004] from Chen; “when the timer is interrupted, the system time recording at this moment”);
determining whether the current system time is greater than or equal to the expiration time of the current timer node by the processor (see [0004], [0009]-[0010] from Chen; “if the linked list of the need to carry out the tasks of the head is less than or equal to the system time of the time … on the contrary”. The determination of whether the expiration time of the current timer node/item/entry of the linked list is less than the current system time is equivalent to determining whether the current system time is greater than the expiration time of the current timer node/item/entry);
updating the counting period of the hardware timer if the current timer node is empty or the current system time is less than the expiration time of the current timer node by the processor (see [0004] from Chen; “on the contrary the linked list head needs to be performed by the task of the system time of the time, as the task of chain meter the difference delay time; Step3: if the delay time is greater than the maximum cycle timer is set, then the maximum period for the next task of setting the timer interrupt period; if the delay time is less than timer setting the maximum period, then the delay time as the next task of the timer interrupt period”. On the contrary above is on the contrary of “if the linked list of the need to carry out the tasks of the head is less than or equal to the system time of the time”, i.e., if the current system time is less than the expiration time of the current timer node);
if the current system time is greater than or equal to the expiration time of the current timer node, executing a callback function of the current timer node by the processor (see [0004] from Chen; “if the linked list of the need to carry out the tasks of the head is less than or equal to the system time of the time, the task of the linked list head removed, added to the corresponding list in the ready task”. The callback function of at least the corresponding task of the current timer node/item/entry is moving to ready task list for execution is performed in response the current system time is greater than the expiration time of the current timer node/item/entry); and
setting a next timer node in the timer linked list to be the current timer node, and returning to perform the traversing operation by the processor (see [0004] and [0009]; “the task of the linked list head removed” and “Operation is moved out of the link table, linked list head pointer variable pointing to the next task of the link table”).

The combination of Bar, Hsu and Chen does not disclose the determining further comprises determining whether the current timer node is not empty,
executing a callback function of the current timer node is performed if the current timer node is not empty and the current system time is greater than or equal to the expiration time of the current timer node.
However, He discloses: traversing nodes/items/entries at linked list comprising:
determining whether the current node is not empty by the processor (see [0020]; “it is judged whether the node is empty. Each time a node is obtained, it is judged whether the obtained node is empty. When the obtained node is empty, it infers that the previous node obtained is a last node in the linked list”. Also see [0021] and [0037]-[0039]; “Each time a node is obtained, it is judged whether the obtained node is empty to confirm whether all the nodes in the linked list are obtained” and “A next node, i.e., the fourth node, is obtained. The fourth node is not empty”. In addition see [0041]-[0042]; “traversing the nodes in the linked list”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of traversing the nodes/items/entries of timer linked list from the combination of Bar, Hsu and Chen by including the sub-processing of determining an obtained node is an empty node at linked list or not for further processing at the processing of traversing the nodes in the linked list from He, and thus the combination of Bar, Hsu, Chen and He would disclose the missing limitations from the combination of Bar, Hsu and Chen (note: He alone only discloses features of determining the obtained/current node in the linked list is empty node or non-empty node. However, when applying such feature into the combination of the Bar, Hsu and Chen, the new combination would perform the process of determining an obtained/current timer node in the timer linked list is empty node or not to indicate whether the previous obtained node is the last node in the timer linked list or not; if such obtained/current node is not empty, then there is a next node for this obtained/current node, and thus the execution of callback function of the obtained/current node is performed under both conditions of current node is not empty and the current system time is greater than or equal to the expiration time of the current timer node), since it would provide a mechanism of confirming whether all of nodes in the linked list are already processed or not (see [0020]-[0021] and [0037] from He; “it is judged whether the obtained node is empty to confirm whether all the nodes in the linked list are obtained”).

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further Claim 13 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of Hsu et al. (US 20060218176 A1, hereafter Hsu), Chen et al. (CN 101840353 A-IDS recorded, hereafter Chen. English translation provided by ProQuest Dialog and cited as NPL reference at PTO-895) and He et al. (US PGPUB 20130061017 A1, hereafter He) and further in view of Modan et al. (US PGPUB 20180189208 A1, hereafter Modan) and Sato (US PGPUB 20140371945 A1)
Bar, Chen, He, Modan and Sato were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 4 is incorporated, the combination of Bar, Hsu, Chen and He does not disclose: wherein, after the executing a callback function of the current timer node by the processor, the method further comprises:
determining whether the current timer node is a periodic timer by the processor and, 
if the current timer node is a periodic timer, updating the expiration time of the current timer node, and setting an update flag of the timer linked list to be True by the processor;
if the current timer node is a one-time timer, deleting the current timer node by the processor;
when the current timer node is empty or the current system time is less than the expiration time of the current timer node, then before updating the counting period of the hardware timer by the processor, the method further comprises: 
determining whether the update flag of the timer linked list is set to be True by the processor; and
updating ordering of the timer linked list by the processor if the update flag of the timer linked list is set to be True.
However, Modan discloses: processing of nodes/items/entries of timer linked list comprising: after the executing a callback function of the timer node by the processor, the method further comprising: determining whether the current timer node is a periodic timer by the processor and, if the current timer node is a periodic timer, updating the expiration time of the current timer node; if the current timer node is a one-time timer, deleting the current timer node by the processor (see [0034] and [0038]; “if the timer-type field defines the timer as a one-shot timer, then, when the timer expires, the one-shot timer is not reset, no new timer durations are begun for that timer, and the timer can be deleted”, “timer manager controller 126 operates to generate a timer call-back to alert processor complex 110 that a timer has expired” and “When co-processor 120 receives a write to the CBCC register that is associated with the timer call-back, the timer operation is completed. Then, if the timer is a one-shot timer, the timer slot in the TMI is freed up to create a new timer. On the other hand, if the timer is a periodic timer, the expiration time (E) of the timer is updated, and the timer is relaunched”. Also see [0004] for the timers from [0034] and [0038] are timer nodes/items/entries of a timer linked list).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processing timer nodes/items/entries of a timer linked list from the combination of Bar, Hsu, Chen and He by including different actions performing based on a timer nodes/item/entry of a timer linked list is a one-time timer or a periodic timer from Modan, since it is well-known and understood that a timer is either a one-time timer or a periodic timer and there are different handle mechanism for different types of timer (see [0034] and [0038] from Modan).
Furthermore, Sato discloses: setting an update flag to be True by the processor to indicate an updated information has be generated (see [0091]; “CPU 101 sets the update flag to "true", which indicates that the updated temperature information has been generated”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the timer linked list from the combination of Bar, Hsu, Chen, He and Modan by including process of setting an update flag to be true to indicate generation of an updated information from Sato, and thus the combination of Bar, Hsu, Chen, He, Modan and Sato would disclose the missing limitations from Bar, Hsu, Chen and He (note: Sato alone may only disclose setting an update flag to indicate whether an updated information has been generated; however the combination of Bar, Hsu, Chen, He and Modan would disclose concepts of generating or resetting a updated periodic timer, and thus the new combination would setting an update flag of the timer linked list to be true in response to the generation of a updated periodic timer), since it is well-known and understood that querying a flag indicating result status of an operation is easier than querying the operation to know the status of the operation result, and it would provide an mechanism of querying status of operation result more quickly.
Note: similar to Claim 2, Claim 5 is a method claim contains conditional language, Examiner rejects Claim 5 as whole by rejecting the claim limitations under conditions of “if the current timer node is not empty and the current system time is greater than or equal to the expiration time of the current timer node”, i.e., Examiner does not select to reject the claim limitations of “when the current timer node is empty or … updating ordering of the timer linked list if the update flag of the timer linked list set to be True” at last 6 lines of Claim 5.

Regarding to Claim 14, the rejection of Claim 13 is incorporated and further Claim 13 is rejected for the same reason set forth in the rejection of Claim 5 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of Hsu et al. (US 20060218176 A1, hereafter Hsu) and further in view of Chen et al. (CN 101840353 A-IDS recorded, hereafter Chen. English translation provided by ProQuest Dialog and cited as NPL reference at PTO-895) and Sharma et al. (US PGPUB 20180103460 A1, hereafter Sharma).
Bar, Chen and Sharma were cited on the previous office action.

Regarding to Claim 11, the rejection of Claim 10 is incorporated, the combination of Bar and Hsu does not disclose: wherein the processor is further configured to:
determine whether the timer linked list is empty; 
update the counting period of the hardware timer with a maximum counting period of the hardware timer when the timer linked list is empty; 
obtain the expiration time of the timer node expires first in the timer linked list and current system time when the timer linked list is not empty; 
determine whether a time interval between the expiration time of the timer node expires first and the current system time is greater than the maximum counting period of the hardware timer; and
update the counting period of the hardware timer with the maximum counting period of the hardware timer when the time interval is greater than the maximum counting period of the hardware timer, and update the counting period of the hardware timer with the time interval when the time interval is less than or equal to the maximum counting period of the hardware timer.
However, Chen discloses:
determine whether the timer linked list is empty (see [0004]; “Step4: judge whether the delay task list is empty, if the exit timer interrupt is empty, return step1 contrary to continue”);  
obtain the expiration time of the timer node expires first in the timer linked list and current system time when the timer linked list is not empty (see [0004]; “Step4: judge whether the delay task list is empty, if the exit timer interrupt is empty, return step1 contrary to continue” and “Step1: when the timer is interrupted, the system time recording at this moment; Step2: of each task to the operating system needs to be performed in ascending order at all times arranged delay task linked list, the linked list head time and needs to carry out the task of comparing the system time”, emphasis added. If the task related timer linked list is not empty, then obtaining the current system time and the timer information of first node/item/entry of the timer linked list to compare such two timing information. Also see [0006], [0011]-[0012] for the timing information of the timer linked list. Note: this claim is a method claim which contains conditional language); 
determine whether a time interval between the expiration time of the timer node expires first and the current system time is greater than the maximum counting period of the hardware timer (see [0004]; “on the contrary the linked list head needs to be performed by the task of the system time of the time, as the task of chain meter the difference delay time; Step3: if the delay time is greater than the maximum cycle timer is set”, emphasis added); and
update the counting period of the hardware timer with the maximum counting period of the hardware timer when the time interval is greater than the maximum counting period of the hardware timer, and update the counting period of the hardware timer with the time interval when the time interval is less than or equal to the maximum counting period of the hardware timer (see [0004]; “if the delay time is greater than the maximum cycle timer is set, then the maximum period for the next task of setting the timer interrupt period; if the delay time is less than timer setting the maximum period, then the delay time as the next task of the timer interrupt period”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the updating of hardware timer value via timing information of timer link list from the combination of Bar and Hsu by including updating timer value via timing information of timer link list from Chen, since it would provide a mechanism of updating the hardware timer dynamically to reduce the unnecessary expense/overhead of system time maintenance when system is idle and improving timing accuracy (see [0007] from Chen).

The combination of Bar, Hsu and Chen does not disclose:
update the counting period of the hardware timer with a maximum counting period of the hardware timer when the timer linked list is empty.
However, Sharma discloses: setting a counter to a maximum value when a corresponding transmission is empty (see [0163]; “the BS 200 to configure a maximum count for empty transmissions after which the UE 100 releases the SPS configuration”).
 It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the updating of hardware timer value via timing information of timer link list from the combination of Bar, Hsu and Chen by including setting a counter value to its allowable maximum value when corresponding data/information of the counter value is empty from Sharma, and thus the combination of Bar, Hsu, Chen and Sharma would disclose the missing limitation from the combination of Bar, Hsu and Chen, since it would provide a mechanism of setting a counter parameter to a default value for the situation of the system does not have a particular algorithm/method to set the counter parameter based on details of configuration (see [0163] from Sharma; “the BS 200 is not aware of termination of the V2X session, and the BS 200 cannot configure the time based on SPS grant count or the SPS configuration release on the sidelink. Hence, it is easier for the BS 200 to configure a maximum count for empty transmissions after which the UE 100 releases the SPS configuration”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US PGPUB 20160004274 A1, hereafter Bar) in view of Hsu et al. (US 20060218176 A1, hereafter Hsu), Chen et al. (CN 101840353 A-IDS recorded, hereafter Chen. English translation provided by ProQuest Dialog and cited as NPL reference at PTO-895) and He et al. (US PGPUB 20130061017 A1, hereafter He) and further in view of Sato (US PGPUB 20140371945 A1).
Bar, Chen, Hu and Sato were cited on the previous office action.

Regarding to Claim 15, the rejection of Claim 13 is incorporated and further the combination of Bar, Hsu, Chen and He discloses: determining whether there is new expiration timer exists at the linked list when the current timer node is empty or the current system time is less than the expiration time of the current timer node, and before the counting period of the hardware timer is updated; update ordering of the timer linked list if there is new expiration timer exists at the linked list (see [0004] from Chen; “on the contrary the linked list head needs to be performed by the task of the system time of the time, as the task of chain meter the difference delay time; Step3: if the delay time is greater than the maximum cycle timer is set, then the maximum period for the next task of setting the timer interrupt period; if the delay time is less than timer setting the maximum period, then the delay time as the next task of the timer interrupt period”. Since the timing information used for updating the counting period of the hardware timer should be the timing information of the first/current node/item/entry of the linked list, and thus the ordering of the timer linked list should be updated to reflect the correct expiration time of the nodes/items/entries of the linked list before performing the update of hardware timer).
The combination of Bar, Hsu, Chen and He does not disclose:
determining whether there is new expiration timer exists at the linked list is determining whether an update flag of the timer flag is set to be True.
However, Sato discloses: determining whether an update flag is set to be True to indicate an updated information has be generated (see [0071] and [0091]; “the CPU 101 determines whether or not an update flag (Updflag) has been set to "true".” and “CPU 101 sets the update flag to "true", which indicates that the updated temperature information has been generated”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the timer linked list from the combination of Bar, Hsu, Chen and He by including process of setting an update flag to be true to indicate generation of an updated information from Sato, and thus the combination of Bar, Hsu, Chen, He and Sato would discloses the missing limitations from Bar, Hsu, Chen and He (note: Sato alone may only disclose setting an update flag to indicate whether an updated information has been generated; however the combination of Bar, Hsu, Chen and He would disclose there are some new or old nodes/items/entries added or removed from the linked list, and thus the new combination would setting an update flag of the timer linked list to be true in response to the generation of a new/updated node/items/entry for the linked list. In this way, such update flag is used to indicate whether there is new expiration timer exists at the linked list), since it is well-known and understood that querying a flag indicating result status of an operation is easier than querying the operation to know the status of the operation result, and it would provide a mechanism of querying status of operation result more quickly.
Note: for Claim 15, Claim 15 depends on Claim 13 directly. Thereby, Claim 15 in view of Claim 13 does not necessary imply that the claimed “update flag” is set to be True due to the periodic timer discussed at Claim 14. Under BRI, the claimed “update flag” of the linked list can be set to be True due to any reasonable manner.

Response to Arguments
Applicant’s arguments, filled 3/25/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 10-13 are summarized as the following:
The actions from the claims were amended as performing “by the processor of the embedded system. The embedded system is considered of hardware and software and is a device which can operate independently. That is, the actions mentioned above are not performed mentally or with a pen or a paper” (see 2nd paragraph of page 11 from the Remarks).
The claimed features of the instant application are integrated into a practical application of “determining and/or updating the counting period of the hardware timer for reducing power consumption of the emended system” (see last paragraph of page 11 from the Remarks).
The claimed disclosure recites additional elements that amount to significantly more than the judicial exception. Claims 1 and 10 includes the features ““determining a counting period of the hardware timer by …. The expiration time of the timer node is calculated by the processor according to the timing duration of the scheduled ask and current system time”, by which the system power consumption and processor resource occupancy can be effectively reduced, and the accuracy of the software timer can be effectively improved” (see 3rd paragraph of page 12 from the Remarks).

The examiner respectively disagrees.
For such arguments, MPEP exactly recites “the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’”” (see MPEP 2106.04(d)). Adding physical components like claimed “the processor” to perform some steps/actions that were considered as abstract idea is not sufficient to overcome the corresponding 101 rejections. 
 First of all, the amended limitations are merely using computer or computing components to implement the steps/actions considered as abstract idea, or generally linking the use of the judicial exception to the usage of timer of computing device which is a particular technical environment or filed of use. Furthermore, Applicant or the specification states the claim are used to solve problem of “the above-mentioned software timer implementation of continuously querying the software timer linked list for a timer that is expired will lead to added system power consumption” described by [0005] from the specification. However, it is not clear how the claimed invention would reduce the system power consumption since the problem stated at [0005] is “continuously querying the software timer linked list for a timer that is expired” and the claimed invention would continuously query the hardware timer for the timer to be expired. It only changes the object to perform the continuously querying, it is not clear how such change would reduce the system power consumption.
First of all, the feature of “the expiration time of the timer node is calculated by the processor according to the timing duration of the scheduled task and current system time” that Applicant argued for Claims 1 and 10 is not cited at Claim 1 or 10. In addition, as explained by the response b), the additional limitations are either merely using computing components to perform the steps/actions that are abstract idea or generally linking the use of the judicial exception to the usage of timer of computing device which is a particular technical environment or filed of use; it is not clear that how does the invention or the specification achieves “reducing system power consumption” since comparing to the problem that Applicant tried to solve, the invention or the specification only changes the object to perform the continuously querying, i.e., the action of continuously querying to check whether timer is expired or not is still performing at the invention. Furthermore, the idea “When the hardware timer counting period is expired and after traversing through the timer node in the timer linked list, the counting period of the hardware timer is updated instantly to reduce the number of times the timer linked list being traversed through, reducing system power consumption and processor resource occupancy rate while improving the accuracy of the software timer” are also disclosed by reference Bar and Chen which can be used as evidence to show such idea or feature is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception. 
Therefore, Claims 1-20 are rejected. 

Applicant’s arguments, filled 3/25/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 102 or 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations on the independent claims. In addition, some of Applicant’s arguments are not persuasive.

Applicant’s arguments at pages 14-17 are summarized as the following:
For Claim 1, Applicant argued about “Bar just teaches that the hardware timer expires when the software timer expires. Bar didn’t teach what is the counting period of the hardware timer and how to calculate the same” (see last second paragraph of page 14 from the Remarks).
For Claim 1, Applicant argued about “Bar didn’t teach that timer node in the timer linked list of the hardware timer should be traversed through. And it’s hard for the one with ordinary skill in the art to imagine the solution present application from Bar” (see 1st paragraph of page 15 from the Remarks).

The examiner respectively disagrees.
[0031] from Bar recites feature of the hardware timer is “set to expire at the point in time at which the first software timer expires” initially, i.e., the hardware timer initially is set as same expiration time as the first software timer; then when the first software timer or the hardware timer expires, the hardware timer is “reset and set to expire when the second software timer expires, the second software timer being the software timer in the set that expires first in time after the first software timer”, i.e., the hardware timer at this time/point is reset as having same expiration time as the current second software timer in the set that expires first in time after the first software timer expired. Such descriptions clearly describe what is the counting period of the hardware timer and how to calculate the same. 
For the issue of Applicant argued that Bar did not teach traversing the timer linked list, Bar discloses the feature of when the first software timer or the initial hardware timer expires, the hardware timer is “reset and set to expire when the second software timer expires, the second software timer being the software timer in the set that expires first in time after the first software timer”. Without performing traversing the time linked list, the feature described by [0031] of Bar cannot find out which timer node at the time linked list is expired next after the first timer node at the time linked list associated with the first software timer. Thereby, the traversing the time linked list is an inherent feature for the hardware timer is “reset and set to expire when the second software timer expires, the second software timer being the software timer in the set that expires first in time after the first software timer”. For the issue of “it’s hard for the one with ordinary skill to imagine the solution of the present application from Bar”, it is not clear that what does Applicant mean by “the solution”. If “the solution” only means the exact same as required by claimed language, then Bar would teach such claimed language as examiner explained above at the corresponding rejection section. If “the solution” would mean more than the requirement of the claimed language, such as if “the solution” contains “the accuracy of the software timer is not affected by the counting period of the hardware time” or “the expiration time of the timer node is calculated by the processor according to the timing duration of the scheduled task and current system time” as stated at Applicant’ argument, then Applicant is suggested to review and amend the current Claim 1 to include such language/feature since current Claim 1 does not include such language or feature (Note: Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).).
Therefore, Claims 1-20 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 104035786 A- English translated is provided ProQuest Dialog) discloses: removing timer node at the timer linked list when the timer node expired. In addition, since there may be multiple timer nodes are expired at the same time, and thus it would continue to scan the timer linked list until the end of the linked list has been traversed see ([0012]).
Dudkowski et al. (US 20120170592 A1) discloses: all entries at table that are expiring at the same time are signaled to the controller together for removing the entries together (see [0104]).
Sen et al. (US 7461173 B2) discloses: the multiple timer at each timer data structure expiring at a same time would be organized in bucket (see Claim 1).
Kiji (US 20040205058 A1) discloses: deleting the nodes which appear for the second and subsequent times out of two or more nodes from the flow data (see [0229]).
Gilgen et al. (US 20080046785 A1) discloses: allow individual timeout request entries to be chronologically grouped into a subset (or "timeout bucket") of all entries having the same adjusted timeout time (see [0012]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196